IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs August 15, 2007

                  MINDY SUE DODD v. STATE OF TENNESSEE

                Direct Appeal from the Circuit Court for Rutherford County
                        No. F-56340    James K. Clayton, Jr., Judge



                    No. M2006-02384-CCA-R3-PC - Filed October 10, 2007


The petitioner, Mindy Sue Dodd, was convicted by a Rutherford County jury of first degree murder
and conspiracy to commit first degree murder in the death of her husband, Sherman Henry Dodd.
She received concurrent sentences of life in prison and twenty years. This court affirmed her
convictions on direct appeal, and her application for permission to appeal to the Tennessee Supreme
Court was denied. State v. Mindy S. Dodd, No. M2002-01882-CCA-R3-CD, 2003 WL 22999444,
at *1 (Tenn. Crim. App. Dec. 23, 2003), perm. to appeal denied (Tenn. June 1, 2004). The petitioner
sought post-conviction relief alleging, inter alia, denial of her constitutional right to effective
assistance of counsel. After a hearing, the post-conviction court found that the petitioner had failed
to show that her trial counsel was ineffective and dismissed her petition. Following our review of
the record and the findings of the post-conviction court, we affirm the dismissal of the petition.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which JERRY L. SMITH and JOHN EVERETT
WILLIAMS, JJ., joined.

Thomas H. Potter, Nashville, Tennessee, for the appellant, Mindy Sue Dodd.

Robert E. Cooper, Jr., Attorney General and Reporter; Preston Shipp, Assistant Attorney General;
and William C. Whitesell, Jr., District Attorney General, for the appellee, State of Tennessee.


                                             OPINION

                                              FACTS

        In December 1999, Sherman Henry Dodd was shot to death by his nephew, James E.
Smallwood. At the petitioner’s trial, Smallwood described a conspiracy between himself and the
petitioner to kill the victim.
        Smallwood admitted killing the victim sometime between 11:00 p.m.
December 30 and 1:00 a.m. December 31, 1999. He gave the following account: The
victim gave Smallwood a ride from Hardee’s, where Smallwood worked, to their
home. After they arrived but while they were still in the victim's truck, Smallwood
shot the victim in the right temple with a .38 caliber revolver that Smallwood said the
[petitioner] had given to him. Smallwood left the truck and retrieved a Fruitopia
bottle from a box outside the house. He said the [petitioner] had placed the bottle
inside the box and had told him to use the bottle as a silencer and to use the box to
dispose of everything else. Smallwood held the bottle against the victim's chest and
shot through the bottle. He also wore rubber gloves which he said the [petitioner]
had given to him.

       Smallwood smoked some marijuana and drank a Pepsi. He then drove the
truck away from the home, during which time he shot the victim three times in the
back. He parked the truck at the Smyrna Square Shopping Center near the Hardee's
where he worked. He left the victim in the car and locked the doors, taking the
victim’s wallet and keys in order to indicate a robbery had occurred.

         Smallwood threw his jacket, rubber gloves, and the victim’s wallet and keys
into a trash container near Hardee's, knowing that it was picked up daily. However,
he threw the box, the revolver, the revolver case, a purple bag in which the revolver
was kept, and extra ammunition into another trash container. By his directions, the
police were able to retrieve the items from the latter container.

        Smallwood went to the Hardee's and called the [petitioner], telling her that
“it’s done.” He said that she knew what he meant because they had talked about it
for several days. He said the [petitioner] took him home.

        Smallwood recounted a history of sexual depravity with the victim since
Smallwood was eight or nine years old. He said that he also had sex with the
[petitioner] at the victim's insistence and that the three of them would engage in
sexual acts together. He said this continued nightly until he moved out of the victim's
home in October 1999.

        Smallwood said that he and the [petitioner] began discussing killing the
victim in October. He said that the [petitioner] told him that she was growing tired
of the victim because, among other things, he was making her have sex with other
people with whom the victim worked. After Smallwood left the victim's house, he
lived with his mother. However, he returned to the victim's house on December 26,
1999. The [petitioner] talked about leaving the victim, but she was afraid that she
would have to leave her children. Smallwood said that the [petitioner] told him that
they should go ahead and “take care” of the victim and asked him if he knew anyone
who would kill the victim. Smallwood said that he telephoned someone who wanted


                                         -2-
        twenty-five thousand dollars. However, Smallwood said that the price later became
        two hundred fifty thousand dollars because of the victim’s community and police
        connections. Smallwood said that within a few hours of his return to the victim's
        home in December, talk of killing the victim resumed with the [petitioner]. He said
        the [petitioner] told him that he would not believe all the things that the victim had
        put her through while Smallwood was gone and that the victim would want them to
        start having sex again. He said that she said the price for his friend was too high and
        asked him to do it. Smallwood stated that he ultimately told her that he would but
        that she would have to get a gun. He said the [petitioner] told him where the victim’s
        gun was kept in the house.

                Smallwood testified that the [petitioner] gave him a pair of rubber gloves and
        told him to use them to avoid getting gunpowder residue on his hands and from
        getting fingerprints in the truck. He said that she handed him a little case that
        contained a gun and the rubber gloves. The next day, Smallwood began working at
        Hardee's and he carried the gun with him. Smallwood said that when the victim
        drove him home that first night, Smallwood pulled the loaded gun out in the truck but
        could not carry through. He said that when they got home, he put the gun back into
        the bedroom closet as the victim always left it. Smallwood testified that the
        [petitioner] gave him the gun again the next day and was upset that he had not killed
        the victim. He said that she told him that it would be easy to do. He said he was too
        scared that evening to do it. Again, he put the gun back into the closet. On the next
        night, Smallwood killed the victim after the victim drove him home.

                 Smallwood testified that he and the [petitioner] devised a plan. Smallwood
        was to act as if the victim did not pick him up from work. He was to telephone the
        victim several times in order to create records that the victim did not answer.
        Smallwood was to call the [petitioner] at her place of work, Wal-Mart, and the
        [petitioner] was to call the victim’s number several times as if she were trying to
        locate him. Smallwood said that on the night of the killing, the [petitioner] took him
        home, returned to work, and called the house about every forty-five minutes.
        Smallwood testified that he showed the [petitioner] the victim's truck on the night the
        victim was killed. He said that he pointed the truck out to her and that she drove by
        it to get a closer look. He stated that the [petitioner’s] filing a report with the police
        the next day was part of the plan. Smallwood said he told police what happened.

Mindy S. Dodd, 2003 WL 22999444, at *1-2.

        The petitioner did not testify at trial. At the close of the state’s case-in-chief, trial counsel
examined the petitioner in camera about her decision not to testify on her own behalf. Counsel
questioned the petitioner in detail on whether her decision not to testify was freely, knowingly, and
intelligently made. See Momon v. State, 18 S.W.3d 152 (Tenn. 1999). Trial counsel explained to
the petitioner that if she did not testify the defense would not call Dr. Keith Caruso, a psychiatrist


                                                   -3-
hired by the defense to evaluate the petitioner, as a witness. The petitioner said that she understood
this. Afterwards, the jury reconvened and the defense rested without offering any testimony or proof
on the petitioner’s behalf.

       In 2004, the petitioner filed a pro se petition for post-conviction relief. Counsel was
appointed, and two amended petitions were filed. Following an evidentiary hearing, the post-
conviction court denied relief and dismissed the petition.

        The petitioner raised twelve claims in her amended petitions for post-conviction relief. She
claimed she was being held illegally because (1) her conviction was based in part on a coerced
confession in contravention of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966); (2) the
grand jury that issued the indictments in her case was improperly empaneled; and (3) her case was
detrimentally affected by negative pretrial publicity. She also alleged that her trial counsel was
constitutionally ineffective in the following ways:

       (1) failure to assert her right to receive exculpatory evidence from the State under
       Brady v. Maryland, 373 U.S. 83, 83 S. CT. 1194 (1963);

       (2) “faulty advice, ineffective assistance and actions of her counsel”;

       (3) failure to assert her due process right of presence at all pretrial proceedings;

       (4) failure to “discover evidence which would be of great assistance to her defense”;

       (5) failure to adequately and sufficiently investigate the facts and circumstances of
       the case to discover and locate witnesses beneficial to the petitioner;

       (6) “failure to prevent prejudicial and irrelevant testimony regarding deviant and
       immoral sexual practices and other acts of moral turpitude from being adduced at
       trial . . .”;

       (7) failure to object to the verdict of the jury, which found the petitioner guilty of
       both the charged offenses and the lesser-included offenses of those crimes;

       (8) stipulation to the qualifications of the medical examiner as an expert in the
       determination of death; and

       (9) failure to request clarification of an ambiguous statement made by the trial court
       to the jury.

At the post-conviction evidentiary proceeding, the petitioner testified in varying detail as to each of
these claims, except for the issue of improper grand jury impanelment. However, it appears that on
appeal she has chosen to pursue only the second of her ineffective assistance claims–that is, whether


                                                 -4-
trial counsel was ineffective by giving faulty advice and failing to present proof at trial. Accordingly,
all other alleged grounds for relief have been waived. See Tenn. R. App. P. 13(b) (“Review
generally will extend only to those issues presented for review.”).

         At the evidentiary hearing, trial counsel testified that he had been a district public defender
since 1989 and was appointed to represent the petitioner at trial. He said that he conducted
interviews with a number of witnesses including the petitioner’s mother, daughter, and codefendant.
He believed that many of the witnesses could potentially have helped the petitioner’s defense, but
this potential was not realized because it depended upon a defense, battered women’s syndrome, that
counsel was unable to present absent the petitioner’s testimony. Counsel thought his investigation
was successful in that it demonstrated the merit of the battered women’s syndrome defense to the
State, leading to a more favorable plea offer shortly before trial.

        Trial counsel testified that he explained to the petitioner that her decision not to testify would
preclude the defense from introducing the testimony of her mother, stepbrother, and Dr. Caruso. He
said that he met with the petitioner approximately twenty-two times, discussed the importance of
presenting defense testimony to counter the prosecution, and explored the risks of both testifying and
not testifying. Counsel prepared the petitioner to testify by reviewing potential direct and cross-
examination questions with her. Counsel explained to the petitioner that if she did not testify, no
other witnesses or testimony would be presented on her behalf. He said that he never told the
petitioner it would be in her best interest not to testify or that testifying would ruin her defense.

       On cross-examination from the State, trial counsel testified that he had practiced
predominantly criminal law throughout his entire career and had litigated many complex jury trials.
Counsel said he attempted to locate and use to the petitioner’s benefit every witness of which he was
aware. On the issue of presentation of defense testimony, the following colloquy occurred:

        [The State]: Okay. But based on expert advice to you in the form of Dr. Caruso, you
        could not reasonably present a position of diminished capacity or battered wife
        syndrome without her testimony[?]

        [Trial Counsel]: Yes, sir.

        [The State]: And he [Dr. Caruso] agreed with that. Did he want to testify absent her
        testimony?

        [Trial Counsel]: No, sir.

        [The State]: So you were hamstrung.

        [Trial Counsel]: Yes, sir.

        [The State]: By the decision of the [petitioner].


                                                   -5-
       [Trial Counsel]: Yes, sir.

       [The State]: And you did the best you could.

       [Trial Counsel]: I feel I did, yes, sir.

       [The State]: After a lot of work to prepare what most lawyers would call a complex
       defense.

       [Trial Counsel]: It was a complex case, yes, sir.

       [The State]: And you were prepared.

       [Trial Counsel]: I believe so, yes, sir.

        The petitioner was the only other witness at the post-conviction hearing. Asked if she knew
the purpose of the in camera hearing where she affirmed her decision not to testify, the petitioner
replied, “At the time I thought I understood, but to my knowledge I don’t think I really understood
why.” She did not recall discussing the purpose of the hearing with trial counsel. She agreed that
she had met with trial counsel approximately twenty-two times. The petitioner said that trial counsel
mentioned a few questions that he might ask her but did not prepare her to answer those questions.
She acknowledged that counsel reviewed some potential cross-examination questions. On her
decision not to testify, the following exchange took place between post-conviction counsel and the
petitioner:

       Q: So, to your mind, were you prepared to testify?

       A: No, sir.

       Q: How did [trial counsel] prepare you for cross-examination?

       A: I can’t say that he did.

       Q: Well, surely you discussed your case.

       A: Yes, sir.

       Q: And surely he explained to you witnesses that were expected to testify in your
       behalf.

       A: Yes, sir.




                                                  -6-
Q: And surely he discussed with you witnesses that were expected to testify for the
State.

A: Yes, sir.

Q: But as far as anything specific, you don’t recall or it just didn’t happen? Which
is it?

A: I don’t recall that he prepared me in any way.

Q: So it’s your testimony then that you were not prepared by [trial counsel].

A: Yes, sir.

....

Q: All right. Did you expect to testify?

A: Yes, sir.

Q: Were you nervous about testifying?

A: Yes, sir.

Q: Were you afraid to testify?

A: No, sir.

Q: Why weren’t you afraid to testify?

A: Because it would have helped me to tell my story and what happened.

Q: . . . [W]hen did you realize that your decision not to testify meant no testimony
would be offered in your behalf at the trial?

A: When my attorney, then my attorney [trial counsel], stood up and said that the
defense rests.

Q: So you were not prepared for that.

A: No, sir.

Q: You didn’t know that was going to happen.


                                        -7-
       A: No.

         The petitioner said that she expected Dr. Caruso to testify at trial and that she would have
testified had she known that Dr. Caruso’s testimony was contingent on her own. When asked to
resolve the inherent conflict between this assertion and her testimony at the in camera hearing, the
petitioner said she apparently was not paying attention at the in camera hearing and did not
comprehend what was being asked of her, although she admitted she was not under the influence of
drugs or alcohol at that time. Asked why she chose not to testify at trial, she responded that trial
counsel told her it was in her best interest not to testify because the prosecution would harshly cross-
examine her. She said she expected that, in spite of her decision, testimony and documentary
evidence would be presented on her behalf to the jury. The petitioner expected her mother,
stepbrother, and daughter to testify about the victim’s abuse of her, although she could not explain
how this testimony was relevant if she was not in any way involved in his murder.

         On cross-examination, the petitioner admitted that trial counsel had explained to her that she
would have to testify in order for Dr. Caruso’s testimony to be admissible, yet maintained that she
did not understand that Dr. Caruso’s testimony would not go before the jury if she chose not to
testify. Counsel for the State read a portion of the transcript of the in camera hearing, asking the
petitioner to identify the parts of the hearing she did not understand. The petitioner replied that she
understood that Dr. Caruso would not be testifying, but not that no evidence of the abuse theory
would be presented the jury. The petitioner conceded that it was her decision not to testify but said
she would have testified if she had known that trial counsel would not offer any other proof. She
said she did not contemporaneously ask trial counsel why he rested without proof because she was
“totally shocked” by this tactic. When questioned about her reason for requesting post-conviction
relief, the petitioner stated, “I just – I just ask that the Court have mercy on me. I’m not asking for
a new trial. I’m asking for a time cut or something.”

       Following the testimony of trial counsel and the petitioner, the post-conviction court took the
matter under advisement and subsequently made the following findings of fact and conclusions of
law:

                [The petitioner] was given a plea bargain offer to plea[d] guilty to facilitation
       of first degree murder with a sentence of 15 years at 30 percent as a Standard 30
       percent offender. [The petitioner] refused that offer and went to trial on the indicted
       charges.

                [The petitioner] filed a pro se petition in which she agreed on cross-
       examination contained a number of allegations which were untrue [sic]. Her counsel,
       [trial counsel,] the district public defender, testified that it was her decision not to
       testify at the trial that she understood that Dr. Caruso would not testify if she did not
       testify. Further on cross-examination, she testified, and I quote, “I really don’t want
       a new trial. I want a time – a time cut.”



                                                  -8-
                From all of the testimony adduced at the hearing, it’s clear that [the
        petitioner] had competent counsel and that there is no clear and convincing evidence
        that would cloud that issue.

               Therefore, her petition should be dismissed for failure to show any proof of
        prejudice.

                                             ANALYSIS

         As we have set out, the petitioner raised a number of claims in her original and amended
petitions for post-conviction relief and testified about these to varying degrees during the evidentiary
hearing. On appeal, as we understand her arguments, she has limited her issues to the claims that
counsel was ineffective for failing to call witnesses to testify about “the years of sexual abuse they
[the petitioner and Smallwood] had suffered from the victim;” by resting the defense proof without
presenting any witnesses; and for failing to adequately prepare her to testify at trial and fully explain
the ramifications of her decision not to testify. The State responds that the petitioner is complaining
of strategic decisions made by trial counsel; that she failed to present at the hearing those witnesses
whose testimony, in her view, would have proved the abusive nature of the victim; that such
evidence would have been irrelevant since the petitioner claimed she was not involved in the crime;
and that the record shows that the petitioner waived her right to testify.

        Post-conviction relief “shall be granted when the conviction or sentence is void or voidable
because of the abridgment of any right guaranteed by the Constitution of Tennessee or the
Constitution of the United States.” Tenn. Code Ann. § 40-30-103 (2006). The petitioner bears the
burden of proving factual allegations by clear and convincing evidence. Tenn. Code Ann. § 40-30-
110(f) (2006). When an evidentiary hearing is held in the post-conviction setting, the findings of
fact made by the court are conclusive on appeal unless the evidence preponderates against them. See
Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006). When reviewing factual issues, the appellate
court will not reweigh the evidence and will instead defer to the trial court's findings as to the
credibility of witnesses or the weight of their testimony. Id. However, review of a trial court’s
application of the law to the facts of the case is de novo, with no presumption of correctness. See
Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issues of deficient performance of counsel and
possible prejudice to the defense are mixed questions of law and fact and, thus, subject to de novo
review by the appellate court. See Wiley, 183 S.W.3d at 325; State v. Burns, 6 S.W.3d 453, 461
(Tenn. 1999).

        The right to effective assistance of counsel is safeguarded by the constitutions of both the
United States and the State of Tennessee. See U.S. Const. Amend. 6; Tenn. Const. Art. I, § 9. In
order to determine the competence of counsel, Tennessee courts have applied standards developed
in federal case law. See State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that
the same standard for determining ineffective assistance of counsel that is applied in federal cases
also applies in Tennessee). The United States Supreme Court articulated the standard in Strickland
v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), which is widely accepted as the appropriate


                                                  -9-
standard for all claims of a convicted petitioner that counsel’s assistance was defective. The standard
is firmly grounded in the belief that counsel plays a role that is “critical to the ability of the
adversarial system to produce just results.” Id. at 685, 104 S. Ct. at 2063. The Strickland standard
is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
       Second, the defendant must show that the deficient performance prejudiced the
       defense. This requires showing that counsel’s errors were so serious as to deprive the
       defendant of a fair trial, a trial whose result is reliable.

Id. at 687, 104 S. Ct. at 2064. The Strickland Court further explained the meaning of “deficient
performance” in the first prong of the test in the following way:

       In any case presenting an ineffectiveness claim, the performance inquiry must be
       whether counsel’s assistance was reasonable considering all the circumstances. . . .
       No particular set of detailed rules for counsel’s conduct can satisfactorily take
       account of the variety of circumstances faced by defense counsel or the range of
       legitimate decisions regarding how best to represent a criminal defendant.

Id. at 688-89, 104 S. Ct. at 2065. The petitioner must establish “that counsel’s representation fell
below an objective standard of reasonableness under prevailing professional norms.” House v. State,
44 S.W.3d 508, 515 (Tenn. 2001) (citing Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)).

         As for the prejudice prong of the test, the Strickland Court stated: “The defendant must show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” 466 U.S. at 694, 104 S. Ct. at 2068; see also Overton v.
State, 874 S.W.2d 6, 11 (Tenn. 1994) (concluding that petitioner failed to establish that “there is a
reasonable probability that, but for counsel’s errors, the outcome of the proceedings would have been
different”).

        The reviewing court must indulge a strong presumption that the conduct of counsel falls
within the range of reasonable professional assistance, see Strickland, 466 U.S. at 690, 104 S. Ct.
at 2066, and may not second-guess the tactical and strategic choices made by trial counsel unless
those choices were uninformed because of inadequate preparation. See Hellard v. State, 629 S.W.2d
4, 9 (Tenn. 1982). The fact that a strategy or tactic failed or hurt the defense does not alone support
the claim of ineffective assistance of counsel. See Thompson v. State, 958 S.W.2d 156, 165 (Tenn.
Crim. App. 1997). Finally, a person charged with a criminal offense is not entitled to perfect
representation. See Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). As explained
in Burns, 6 S.W.3d at 462, “[c]onduct that is unreasonable under the facts of one case may be
perfectly reasonable under the facts of another.”


                                                 -10-
        The post-conviction court found that the petitioner failed to establish that trial counsel’s
performance was deficient. The court implicitly accredited the testimony of trial counsel that the
petitioner made the decision not to testify with the understanding that this choice would preclude
introduction of Dr. Caruso’s testimony. Further, the court found that the petitioner offered no proof
that any alleged error prejudiced her defense. Therefore, the post-conviction court concluded that
the petitioner’s claim of ineffective assistance of counsel was without merit.

        First we will consider the petitioner’s claims regarding her decision not to testify at the trial.
At the in camera hearing, the following exchange between trial counsel and the petitioner took place,
regarding whether the petitioner would testify:

        Q: Now, do you understand that in this case you have an absolute right not to testify?

        A: Yes, sir.

        Q: No one can force you or threaten you or coerce you. You do not have to testify
        unless you want to, do you understand that?

        A: Yes, sir.

        Q: In addition, if you do not testify, the Court will tell the jury that they may not use
        the fact that you don’t testify against you. It’s a right you have, do you understand
        that, too?

        A: Yes, sir.

        Q: By the same token, you have the right to testify, and this is your trial, and you
        have the right to get in front of the jury and tell your side of the story and be heard.
        That’s also a right that you have, do you understand that?

        A: Yes, sir.

        ....

        Q: And in this case you’ve made a decision. I asked you to think about it overnight,
        and we talked about it again this morning. And you’ve made the decision not to
        testify, is that right?

        A: Yes, sir.

        Q: Now, just so the record is clear, you and I have discussed it. You’ve had the
        benefit of my thoughts on the matter, is that right?


                                                  -11-
       A: Yes, sir.

       Q: By the same token, did I tell you who got to make that decision?

       A: Yes, sir.

       Q: And who gets to make that decision?

       A: I do.

       Q: And so your decision not to testify, Ms. Dodd, is it your decision?

       A: Yes, sir.

       Q: Do you feel anything improper about it? Do you feel forced or threatened? Are
       you doing this with a clear head?

       A: Yes, sir.

        A criminal defendant has a constitutional right to testify at trial. See U.S. Const. Amends.
5, 14; Tenn. Const. Art. I, § 9; Momon, 18 S.W.3d at 157. This right is fundamental and may only
be waived personally, by the defendant. Id. at 161. In every criminal trial where the defendant does
not testify, defense counsel must demonstrate, either by submitting a written waiver or conducting
an in camera hearing, that the defendant understands that:

       (1) the defendant has the right not to testify, and if the defendant does not testify, then
       the jury (or court) may not draw any inferences from the defendant's failure to testify;

       (2) the defendant has the right to testify and that if the defendant wishes to exercise
       that right, no one can prevent the defendant from testifying;

       (3) the defendant has consulted with his or her counsel in making the decision
       whether or not to testify; that the defendant has been advised of the advantages and
       disadvantages of testifying; and that the defendant has voluntarily and personally
       waived the right to testify.

Id. at 162. The post-conviction court found that trial counsel was not deficient in advising the
petitioner about her decision whether to testify. Because the record supports this finding, we uphold
this determination of the post-conviction court.

       We now turn to the petitioner’s claim that trial counsel was ineffective for refusing to
introduce evidence pertaining to the victim’s alleged sexual abuse of the petitioner. At the post-
conviction hearing, trial counsel testified that he explained to the petitioner the potential risks and


                                                  -12-
rewards of both testifying and refraining from testimony, including the effect that a decision not to
testify would have on counsel’s ability to introduce such extrinsic evidence of abuse. In response,
the petitioner offered only her own contradictory testimony. At various times, she stated both that
she would have testified had she understood that Dr. Caruso’s testimony was contingent on her own
and that she understood that Dr. Caruso would not testify unless she did. On direct examination, the
petitioner claimed that she did not testify because counsel told her it was not in her best interest; on
cross-examination, she said that the decision not to take the stand was hers alone. The petitioner did
not call Dr. Caruso, her mother, her stepbrother, or any other witness to offer testimony that would
have been favorable to her defense at trial.

         The petitioner argues that her situation is analogous to that of the defendant in State v.
Zimmerman, 823 S.W.2d 220 (Tenn. Crim. App. 1991), in which this court found that the failure
to present evidence promised during the opening statement, to call witnesses to support the defense’s
theory of the case, and to call the defendant to take the stand constituted ineffective assistance of
counsel. The defendant in Zimmerman was convicted of second degree murder in the stabbing death
of her husband. Id. at 221. Her trial counsel’s defense theory was that the defendant, suffering from
battered women’s syndrome, stabbed her husband in self-defense. Id. During his opening statement,
trial counsel told the jury that a psychologist would testify to explain the battered women’s syndrome
defense and that the defendant would testify as well. Id. at 221-22. By the time the State rested, trial
counsel had changed his mind; he advised the defendant not to testify, the defense rested without
presenting any proof, and the defendant was convicted. Id. at 222. On appeal, the State argued that
trial counsel’s change in strategy was well-considered because the defendant was a risky witness
whose version of events was fraught with inconsistencies. Id. at 226. At a hearing on the
defendant’s motion for a new trial, trial counsel testified that once he made the decision to advise
the defendant not to testify, he did not believe it wise to introduce other testimony:

        This was a case where self-defense was the defense. The defense was not battered
        wife syndrome. The defense was self-defense. . . . She was the centerpiece of that
        defense. Dr. O’Bryan’s testimony and the other witnesses’ testimony would only
        complement hers. And my feeling was that Dr. O’Bryan’s testimony would heighten
        their desire to hear from Ms. Zimmerman and would have an adverse effect.

Id. (emphasis in original). This court disagreed, holding:

        Trial counsel has a duty to use witnesses who may be of assistance to the defense. .
        . . There is a reasonable probability. . . that if the witnesses had been used in
        accordance with the original plan, the defendant might have been convicted of a
        lesser offense. In summary, we find no reasonable basis for the defendant to have
        changed strategy and decided not to call [the psychologist and other favorable
        witnesses]. . . . The failure to call these witnesses was, we think, indicative of
        deficient performance by trial counsel.

Id. at 227.


                                                 -13-
         Zimmerman is distinct from the case at bar. The Zimmerman court placed great weight on
the fact that trial counsel promised the jury in the opening statement that it would hear from the
psychologist and the defendant. This court held that “‘[t]he trial attorney should only inform the jury
of the evidence that he is sure he can prove. . . . His failure to keep [a] promise [to the jury] impairs
his personal credibility. The jury may view unsupported claims as an outright attempt at
misrepresentation.’” Zimmerman, 823 S.W.2d at 225 (quoting McCloskey, Criminal Law Desk
Book § 1506(3)(O)). Unlike in Zimmerman, there is no evidence here that the petitioner’s trial
counsel told the jury that the petitioner or Dr. Caruso would testify. The court in Zimmerman was
also quite concerned with the sudden and unexplained change in strategy, which appeared arbitrary
rather than logical and deliberate. See id. at 226. In contrast, the petitioner’s trial counsel’s
reasoning was constant and unequivocal; if the petitioner refused to testify about the victim’s alleged
sexual abuse, the testimony of the other witnesses on that subject would be inadmissible. This
conclusion was buttressed by the trial court’s ruling in limine excluding the testimony of the
petitioner’s mother and stepbrother on relevance grounds. The petitioner has not explained how the
trial court was mistaken in this determination that extrinsic evidence of the alleged sexual abuse was
irrelevant if the petitioner had nothing to do with the victim’s murder. Finally, the errors of counsel
for the defendant in Zimmerman were compounded by a failure to introduce a raft of other relevant,
non-testimonial evidence, including “the victim’s level of intoxication, the details of [an] assault
resulting in [a] protective order, the defendant’s 911 call for help after the stabbing, the nature of
bruises or abrasions to the defendant, [and] the relative size of the defendant and the victim.” Id.
There is no indication that the petitioner’s trial counsel failed to introduce any similar relevant
evidence. These distinctions, taken together, explain why the performance of petitioner’s trial
counsel “falls within the range of reasonable professional assistance,” while the performance of trial
counsel in Zimmerman did not.

        We agree with the post-conviction court that the petitioner has not met her burden of
establishing by clear and convincing evidence that trial counsel was constitutionally ineffective.

        It is elementary that neither a trial judge nor an appellate court can speculate or guess
        on the question of whether further investigation would have revealed a material
        witness or what a witness's testimony might have been if introduced by defense
        counsel. The same is true regarding the failure to call a known witness. In short, if
        a petitioner is able to establish that defense counsel was deficient in the investigation
        of the facts or calling a known witness, the petitioner is not entitled to relief from his
        conviction on this ground unless he can produce a material witness who (a) could
        have been found by a reasonable investigation and (b) would have testified favorably
        in support of his defense if called. Otherwise, the petitioner fails to establish the
        prejudice requirement mandated by Strickland v. Washington.

Black v. State, 794 S.W.2d 752, 757-58 (Tenn. Crim. App. 1990) (footnote omitted). The petitioner
called no witness at the post-conviction proceeding whose testimony would have been favorable to
her defense at trial, nor did she explain how evidence of the victim’s alleged sexual abuse would



                                                  -14-
have been relevant if the petitioner were not involved in the victim’s murder. This court is left to
speculate about the nature of the purportedly beneficial testimony. We decline to do so.

        Because we find that the petitioner failed to introduce evidence at the post-conviction hearing
demonstrating that trial counsel’s alleged ineffectiveness prejudiced her defense, our analysis is
complete. Courts need not approach the Strickland test in a specific order or even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” 466 U.S. at 697,
104 S. Ct. at 2069; see also Goad, 938 S.W.2d at 370 (“failure to prove either deficiency or prejudice
provides a sufficient basis to deny relief on the ineffective assistance claim”). Because the petitioner
has not shown prejudice as required by Strickland, we affirm the dismissal of her petition for post-
conviction relief without addressing the question of whether trial counsel was deficient.

                                          CONCLUSION

         For the foregoing reasons, the judgment of the post-conviction court is affirmed.


                                                        ___________________________________
                                                        ALAN E. GLENN, JUDGE




                                                 -15-